Citation Nr: 0910412	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and L.W.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 70 percent disability rating for service-
connected PTSD.  

In March 2005, the Veteran and his spouse, L.W., testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO.  A transcript is of record.  

In July 2005, the Board denied entitlement to a disability 
rating higher than 70 percent for the veteran's service-
connected PTSD.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
After litigation of the issue on appeal, the CAVC issued a 
Memorandum Decision and Order, dated February and March 2007, 
respectively, remanding the Veteran's claim to the Board for 
additional consideration.  In November 2007, the Board 
remanded the Veteran's claim to the RO in order to obtain 
additional evidence and schedule the Veteran for a VA 
examination.  All requested development has been completed 
and the claim is now again before the Board for appellate 
consideration.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected PTSD is 
characterized by a social and occupational impairment with 
deficiencies in most areas, including work, family relations, 
judgment, and mood, due to flashbacks, intrusive thoughts, 
sleep disturbance, nightmares, irritability, anger, and 
hypervigilance.  He experiences disturbances in mood and has 
impaired insight and judgment.  He is oriented to time and 
place and is able to independently perform his activities of 
daily living.  He does not exhibit gross, or any, impairment 
in thought process of communication, and he has never been 
shown to have grossly inappropriate behavior.  Although there 
is subjective evidence of persistent hallucinations, the 
preponderance of the objective evidence does not reflect that 
the Veteran experiences persistent hallucinations or 
delusions.  The Veteran has poor impulse control with a 
history of violence, but the evidence does not reflect that 
he presents a persistent danger of hurting himself or others.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 70 
percent for service-connected post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  


For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2008 that fully addressed all required 
notice elements, including the additional requirements per 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), and 
Vazquez-Flores, supra.  The letter informed the Veteran of 
what evidence was required to substantiate his claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  He was informed of how disability ratings and 
effective dates are assigned, and he was provided with an 
explanation of the diagnostic code under which his PTSD is 
rated.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Throughout the appeal, the 
Veteran was advised of his opportunities to submit additional 
evidence in support of his claim, including within 60 days of 
having received the December 2003 SOC.  The Board finds the 
Veteran was given a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  The RO also readjudicated the case by way 
of an SSOC issued in December 2008, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from December 1997 to 
June 2008 and he was afforded VA examinations in April 2002, 
September 2003, and August 2008.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his attorney has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was also given an 
opportunity to set forth his contentions before the 
undersigned at the March 2005 hearing.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the aggregate, the veteran has demonstrated actual 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and his attorney had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for PTSD was granted in 
November 1981, and the RO assigned a 10 percent disability 
rating, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, effective August 1981.  The Veteran appealed the RO's 
determination and, in March 1984, the Veteran's disability 
rating was increased to 30 percent, effective October 1982.  

In a rating decision dated March 1987, the RO increased the 
Veteran's disability rating to 50 percent, effective 
September 1985, based upon testimony at a personal hearing in 
April 1986 and findings at an August 1986 VA examination.  In 
September 1994, the RO granted a temporary total (100 
percent) rating, effective in September 1993, based upon 
evidence showing that he required hospitalization for his 
service-connected PTSD.  The Veteran's disability rating was 
then restored to 50 percent, effective November 1993.  

In a January 1998 rating decision, the RO granted a temporary 
total rating, effective in February 1997, based upon evidence 
showing the Veteran was again hospitalized for service-
connected PTSD.  The RO assigned a 70 percent disability 
rating, effective March 1997.  The Veteran was hospitalized 
again and the RO granted a temporary total rating, effective 
April 1997, via a February 1998 rating decision.  A 70 
percent rating was restored, effective June 1997.  

In September 2001, the Veteran requested that his service-
connected PTSD be re-evaluated and assigned a 100 percent 
rating.  His claim was denied in a July 2002 rating decision 
and a July 2005 Board decision.  As noted, the Veteran 
appealed the Board's decision to the CAVC, and, in a February 
2007 Memorandum Decision, the CAVC vacated the July 2005 
Board decision and remanded the claim to the Board for 
readjudication.  

In September 2007, following the Court's remand to the Board, 
the Veteran, through his representative, submitted a 
statement to the Board indicating that the Veteran has been 
receiving treatment at a VA Medical Center (VAMC) since the 
Board's July 2005 decision and that the Veteran's service-
connected PTSD has become worse since that time.  As a 
result, in November 2007, the Board remanded the Veteran's 
claim to obtain current treatment records and schedule him 
for a VA examination to assess the current level of his 
disability.  The claim is now before the Board for appellate 
consideration.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411.  The Veteran is currently rated 70 percent disabled 
under the general rating formula.  A 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Veteran has been grated a total (100 percent) disability 
evaluation for compensation purposes based upon individual 
unemployability due to service-connected disabilities, 
effective from March 1997.  See June 2000 rating decision.  
His service-connected disabilities include his PTSD, rated at 
70 percent; bronchial asthma, rated at 10 percent; and 
shrapnel wound scars of the left forearm, left leg, and left 
shoulder, each rated at zero percent.  The assignment of a 
total disability rating for compensation purposes is based 
upon the Veteran's inability to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, considered together.  The Board will 
now consider whether the Veteran is entitled to a 100 percent 
schedular disability rating for his PTSD alone.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation in excess of 70 percent is 
warranted for the Veteran's service-connected PTSD.  The 
evidence does not show symptoms that more nearly approximate 
the criteria for a 100 percent evaluation.  The majority of 
the GAF scores indicate serious symptoms and serious 
impairment in social or occupational functioning, with two 
scores assigned in the moderate range.  See VA examination 
reports dated April 2002, September 2003, and August 2008; 
see also VA outpatient treatment records dated August 2001, 
December 2001, February 2002, July 2002, and April 2003.  

The Veteran's service-connected PTSD is manifested by 
flashbacks, intrusive thoughts, sleep disturbance, 
nightmares, irritability, anger, and hypervigilance.  His 
mood has been variously described as angry, depressed, and 
irritable.  His affect has been variously described as 
hostile, full range, appropriate, slightly blunted, and 
normal.  The Veteran's insight and judgment have also been 
variously described as limited, fair, good, and poor.  The 
preponderance of the evidence shows that he isolates himself 
from others as he avoids crowds and has difficulty trusting 
and fitting in others.  He reports having no friends, no 
contact with some family members, and lack of interest in 
activities he previously enjoyed.  Nevertheless, there is 
evidence that the Veteran occasionally peruses enjoyable 
activities, such as cooking and doing yard work.  The 
evidence consistently shows that the Veteran's psychomotor 
activities are normal, with no usual behavior noted.  He has 
consistently denied having panic attacks, and there is no 
evidence of delusions.  

With respect to the specifically enumerated symptomatology 
contemplated for the 100 percent evaluation under DC 9411, 
review of the record shows the Veteran is alert and oriented 
in all spheres, including time and place.  The preponderance 
of the evidence shows he is able to perform activities of 
daily living, including maintaining his dress and grooming.  
At the September 2003 VA examination, he reported having 
problems with his memory and being absent-minded, especially 
after suffering a cardiovascular accident (non-service-
connected) in September 2002.  At that examination, objective 
examination revealed the Veteran's memory functioning was 
very low, but the examiner noted the Veteran exhibited the 
least amount of effort on the memory tests.  Otherwise, the 
evidence shows his memory is good, normal, and without any 
impairment.  See VA examination report dated August 2008; see 
also VA outpatient treatment records dated June and July 
2001.  

At the most recent VA examination in August 2008, the 
Veteran's speech was unremarkable; otherwise, his speech has 
been variously described as coherent but guarded, loud at 
times, and clear and relevant, with mild dysarthria and 
slurring.  The preponderance of the evidence describes the 
Veteran's thought process as linear or unremarkable.  As to 
thought content, the Veteran has generally denied having 
suicidal or homicidal thoughts or ideation.  In April 2002, 
he reported having thoughts of hurting someone and himself, 
but the examiner noted the Veteran was unable to provide 
details as to the frequency or plans surrounding these 
thoughts.  Similarly, the September 2003 VA examiner noted 
the Veteran did not have any suicidal thoughts and, if he had 
any homicidal thoughts, they occurred in the heat of the 
moment.  At the most recent VA examination in August 2008, 
the veteran reported having suicidal thoughts once a year and 
homicidal thoughts once every six months.  

The August 2008 VA examination report reflects the Veteran 
has poor impulse control with periods of violence.  In this 
regard, the evidence shows the Veteran has significant 
problems with anger and irritability, which have, 
historically, resulted in outbursts, especially toward his 
wife.  The evidence does not reflect that periods of violence 
occurred during the appeal period.  In fact, in December 
2001, the Veteran reported that he is no longer having a 
conflict with his wife, as he backs away from those types of 
situations.  However, the Veteran's wife has reported he is 
too angry and aggressive to drive and he is irritable even as 
a passenger.  In addition, the September 2003 examiner noted 
the Veteran is subtly threatening to his wife.  

At the August 2008 VA examination, the Veteran reported 
having persistent hallucinations.  The evidence shows he has 
variously reported seeing and hearing things that are not 
real when he is alone.  See March 2005 Travel Board hearing.  
He has also reported seeing shadows in his vision.  See VA 
outpatient treatment records dated June and July 2001.  
However, the physician who examined him in July 2001 noted 
the Veteran did not have "true" audio or visual 
hallucinations, and there is no other objective evidence of 
hallucinations or delusions.  

Based on the foregoing, the Board finds that the Veteran's 
occupational and social impairment more nearly approximates 
the occupational and social impairment contemplated in the 
criteria for a 70 percent evaluation, as he clearly 
demonstrates occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
judgment, and mood.  As a result, the Board finds that the 
Veteran's service-connected PTSD is manifested by a severe, 
but not total, occupational and social impairment, and 
warrants no more than a 70 percent disability evaluation 
under DC 9411 throughout the appeal period.  

In making this determination, the Board notes that the 
preponderance of the evidentiary record is against the 
presence of several of the symptoms contemplated in the 
criteria for a 100 percent disability rating.  While there is 
evidence that the Veteran may be a persistent threat to 
himself or others due to his disturbances in mood and poor 
impulse control, the evidence does not show gross impairment 
in thought process, communication, or behavior.  In addition, 
while there is evidence of occasional hallucinations, the 
preponderance of the evidence is against finding that the 
Veteran experiences persistent hallucinations or delusions as 
contemplated by the 100 percent disability rating.  In this 
regard, his subjective report of experiencing persistent 
hallucinations is considered less probative than the lack of 
contemporaneously recorded complaints of hallucinations made 
to medical professionals, especially during mental health 
examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  Moreover, the preponderance of the evidence reflects 
the Veteran is able to perform activities of daily living, he 
is oriented to place and time, and his memory is in intact.  

The Board is aware that the symptoms listed under the 100 
percent disability rating are essentially examples of the 
type and degree of symptoms for that evaluation, and that the 
Veteran need not demonstrate those exact symptoms, or all of 
the symptoms, to warrant a 100 percent evaluation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as 
explained above, the Board finds that the record does not 
show the Veteran manifested symptoms of the severity to equal 
or more nearly approximate the criteria for a 100 percent 
evaluation.  While the evidence shows severe occupational 
impairment, the evidence does not reflect that it is 
accompanied by total social impairment.  The evidence clearly 
shows the veteran suffers a significant social impairment, as 
he does not have friends and spends most of his time at home.  
However, a total social impairment is not shown, as the 
veteran has maintained his marriage for 36 years and reports 
having a good relationship with his children.  See August 
2008 VA examination report.  The Board notes that the 
stability of the veteran's relationships have fluctuated 
throughout the rating period on appeal, due to the his poor 
impulse control; however, the evidence reflects he has 
attempted to attend PTSD support groups and church, improve 
the quality of his relationships, and do things outside the 
house.  While the veteran is clearly severely impaired 
socially, the Board finds the preponderance of the evidence 
is against a finding of total social impairment.  

The Board has considered the Veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
70 percent rating currently assigned.  

Finally, the Board has considered whether the Veteran is 
entitled to a "staged" rating for his service-connected 
PTSD, as the Court indicated can be done in this type of 
case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the Veteran's claim for an increased 
rating, in February 2001, has his service-connected PTSD been 
more disabling than as currently rated under the present 
decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to an evaluation 
in excess of 70 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, supra.  


ORDER

Entitlement to a disability rating in excess of 70 percent 
for service-connected PTSD is denied.  


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


